In No. 776 the petition for writ of certiorari to the Circuit Court of Appeals for the Second Circuit is granted. In Nos. 467 and 468 the motions for leave to file petitions for rehearing are granted and the petitions for rehearing *836are granted. The orders entered January 12, 1948, denying certiorari, 332 U. S. 851, 852, are vacated and the petitions for writs of certiorari to the Circuit Court of Appeals for the Third Circuit are granted.
William H. Davis for petitioner in Nos. 467 and 776. John Vaughan Groner for petitioners in No. 468 and respondents in No. 467.